DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Office Action is in response to the Applicant's amendments and remarks filed05/13/2020. Claims 1-20 are presently pending and are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest art owned by the same applicant Greuel et al. [US 8,869,910 B2], teach the following a circle assembly for supporting an implement of a motor grader thereto and configured to rotate relative to a drawbar assembly about a rotation axis, the circle assembly comprising: a plate defining a front section and a rear section, the plate including: a ring gear portion defining a plurality of teeth formed integrally therein; a first skirt portion and a second skirt portion integrally and contiguously extending from the ring gear portion at the rear section of the plate, each of the first skirt portion and the second skirt portion being angled relative to the ring gear portion in a direction of the rotation axis; a rim member coupled to the plate, the rim member including: a first arm member and a second arm member attached to the first skirt portion and the second skirt portion, respectively.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a circumferential belt portion extending between the first arm member and the second arm member and being spaced from and surrounding the ring gear member at the front section of the plate.
Claims 2-8 depend from claim 1, claims 10-15 depends from claim 9 and claims 17-20 depends from claim 16, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
	.